Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orfield et al (US Patent No. 9,057,671 B1 published 06/16/2015; hereinafter Orfield).
Regarding claim 12, Orfield teaches an apparatus for transferring a tissue section onto a slide (mount tissue sections, or `specimens`, to slides - column 1 line 22), comprising:
a slide holder (a substrate actuation module 190 - Fig. 1) adapted for holding and moving a slide;
a bath container (a bath of fluid that can be delivered into the fluid channel 110 - column 10 line 58) within range of movement of the slide holder, wherein the slide holder is adapted for introducing a tissue section adhered to the slide to a bath in the bath container (a substrate actuation module that coordinates movement of the microscope slide in relation to motion of the tissue section within the fluidic channel - column 3 lines 41-43);

Regarding claim 13, Orfield teaches the apparatus of claim 12, wherein the heat source is adapted to provide a line of heat on the tissue section (heating module 52 is capable of heating a linear region of a tissue section - Fig. 6A).
Regarding claim 14, Orfield teaches the apparatus of claim 12, wherein the heat source comprises a resistive heat source (wrinkle removal module 50 can comprise a heating element e.g., heating plate, array of heating chips, etc. - column 19 lines 51-53).
Regarding claim 15, Orfield teaches the apparatus of claim 12, wherein the heat source comprises a light radiation source (temperature-regulating element may induce indirect temperature variation … e.g., by air convection or radiant/infrared heating - column 16 lines 34-37).
Regarding claim 16, Orfield teaches the apparatus of claim 15, wherein the heat source further comprises a reflector (a contoured surface 133 is capable of reflecting thermal radiation) positioned to reflect radiation from the light radiation source as a line of heat on the tissue section on the slide holder (geometric feature 131 comprises a contoured surface 133 configured to align a section 101 - column 5 lines 7-8).
Regarding claim 17
Regarding claim 18, Orfield teaches the apparatus of claim 12, further comprising a microtome comprising a knife adapted to slice the tissue section from a sample (tissue is embedded in paraffin wax, sliced with a microtome - column 1 line 35); and 
a tissue collector (a glass slide treated with adherents - column 1 line 39) adapted for collecting the tissue section and for movement between the microtome and the slide holder, wherein a collecting end of the tissue collector is adapted for holding an adhesive material (an adhesion force that mounts the section to the substrate- claim 15).
Regarding claim 20, Orfield teaches the apparatus of claim 12, further comprising a controller (system 100 functions to automate processing of sections - column 3 line 28) configured to automate movement and/or operation of the slide holder (configured to facilitate mounting of one or more sections onto a substrate in an automated or semi-automated manner - column 26 lines 23-24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield as applied to claim 18 above, and further in view of Zhang et al (US20170328818A1 published 11/16/2017; hereinafter Zhang).
Regarding claim 19, Orfield teaches the apparatus of claim 18.
However, Orfield does not teach that the adhesive material is an adhesive strip, and the apparatus further comprises an adhesive strip dispenser within range of movement of the collecting end of the tissue collector.
Zhang teaches a tissue processing apparatus in which the adhesive material is an adhesive strip (sample tape 154 - paragraph 49), and the apparatus further comprises an adhesive strip dispenser (supply spool 142 – Fig. 3F) within range of movement of the collecting end of the tissue collector (dispensed sample tape 154 is capable of reaching the slide) (tape-sample segment 25 may be transported for application to a glass slide with the specimen segment 24 - paragraph 90 and Fig. 3F). It would be advantageous to cover the tissue slice with a sample tape to protect the sample during transport. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught by Orfield, with the sample tape, taught by Zhang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield as applied to claim 16 above in view of Danley (US Patent No. 5,509,733 A published 04/23/1996).
Regarding claim 21, Orfield teaches the apparatus of Claim 16. 
However, Orfield does not teach that the reflector is an elliptical reflector.
Danley teaches an elliptical reflector (high density IR heater incorporating multiple IR heat lamps and elliptical or parabolic reflectors – column 2 line 66 and column 3 lines 1-2). It would be advantageous to use an elliptical reflector to focus the incoming radiation and use the incoming radiation more efficiently in order to reduce power consumption. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught by Orfield, with the elliptical reflector, taught by Danley, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield and Danley teach heating samples with IR heaters.
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention in claim 12, it is noted that the feature upon which applicant relies is not (i.e., a sample “adhered to a slide as it is introduced to the fluid channel, as required by claim 12”) is not recited in the rejected claim. Claim 12 recites “wherein the slide holder is adapted for introducing a tissue section adhered to the slide to a bath in the bath container”. Claim 12 does not claim a sample adhered to a slide as it is introduced, because claim 12 does not specify when the tissue section is adhered to the slide. Furthermore, Claim 12 does not positively recite the limitation of a “tissue section adhered to the slide”; therefore, this claim is not limited by a “tissue section adhered to the slide” per capable of holding a slide with tissue section and introducing the slide and sample into a bath (Orfield Fig. 13A-B teaches a sample adhered to a slide in a water bath with a substrate actuation module 190 capable of holding a slide with tissue section and introducing the slide and sample into a bath).

In response to applicant's argument regarding the new claim 21, the prior art rejection has been modified in order to address the new claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797